Exhibit 10.4

VOTING SUPPORT AGREEMENT

THIS AGREEMENT is made as of November 10, 2013

BETWEEN:

AASTRA TECHNOLOGIES LIMITED, a corporation existing under the laws of Canada
(“Aastra”)

- and -

MITEL NETWORKS CORPORATION, a corporation existing under the laws of Canada
(“Mitel”)

- and -

ARSENAL HOLDCO I, S.A.R.L., a company existing under the laws of Luxembourg
(“Arsenal I”)

- and -

ARSENAL HOLDCO II, S.A.R.L., a company existing under the laws of Luxembourg
(“Arsenal II” and together with Arsenal I, the “Securityholders” and each, a
“Securityholder”)

RECITALS:

 

1. The Securityholders are the beneficial owners of, or have control or
direction over, the Subject Shares.

 

2. The Securityholders understand that Aastra and Mitel are, concurrently with
the execution and delivery of this Agreement, executing and delivering the
Arrangement Agreement.

 

3. This Agreement sets out the terms and conditions of the agreement of the
Securityholders to abide by the covenants in respect of the Subject Shares and
the other restrictions and covenants set forth herein.

NOW THEREFORE, in consideration of the mutual covenants in this Agreement and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged) the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

Capitalized terms used herein and not otherwise defined have the meanings
ascribed thereto in the Arrangement Agreement. In this Agreement, including the
recitals:

“Arrangement Agreement” means the arrangement agreement dated as of the date
hereof between Aastra and Mitel, as the same may be amended in accordance with
its terms;

“Business Day” means any day, other than a Saturday, a Sunday or a statutory or
civic holiday in Toronto, Ontario;

“Contracts” means contracts, licences, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements to which a Securityholder is a party or by which it
is bound or under which a Securityholder has, or will have, any liability or
contingent liability (in each case, whether written or oral, express or
implied), and includes any quotations, orders, proposals or tenders which remain
open for acceptance and warranties and guarantees;

“Convertible Securities” has the meaning ascribed thereto in Section 2.1(b);

“Expiry Time” has the meaning ascribed thereto in Section 3.1(a);

“Locked-Up Securities” has the meaning ascribed thereto in Section 3.1(c);

“Notice” has the meaning ascribed thereto in Section 4.7;

“Subject Shares” means all Mitel Shares beneficially owned or controlled,
directly or indirectly, by the Securityholders and their Affiliates as at the
date hereof, and shall further include any Mitel Shares acquired or over which
control is acquired by the Securityholders after the date hereof; and

“Transfer” has the meaning ascribed thereto in Section 3.1(a).

 

1.2 Singular; Plural, etc.

In this Agreement, words importing the singular number include the plural and
vice versa and words importing gender include the masculine, feminine and neuter
genders.

 

1.3 Currency

Unless otherwise expressly stated, all references to currency herein shall be
deemed to be references to Canadian currency.

 

1.4 Headings, etc.

The division of this Agreement into Articles, Sections and Schedules and the
insertion of the recitals and headings are for convenience of reference only and
shall not affect the construction

 

- 2 -



--------------------------------------------------------------------------------

or interpretation of this Agreement and, unless otherwise stated, all references
in this Agreement or in the Schedules hereto to Articles, Sections and Schedules
refer to Articles, Sections and Schedules of and to this Agreement or of the
Schedules in which such reference is made, as applicable.

 

1.5 Date for any Action

In the event that any date on which any action is required to be taken hereunder
by any of the parties is not a Business Day, such action shall be required to be
taken on the next succeeding day which is a Business Day.

 

1.6 Governing Law

This Agreement shall be governed, including as to validity, interpretation and
effect, by the laws of the Province of Ontario and the laws of Canada applicable
therein, and shall be construed and treated in all respects as an Ontario
contract. Each of the parties hereby irrevocably attorns to the non-exclusive
jurisdiction of the Courts of the Province of Ontario in respect of all matters
arising under and in relation to this Agreement.

 

1.7 Incorporation of Schedules

The Schedules attached hereto and described below shall, for all purposes
hereof, form an integral part of this Agreement.

Schedule A – Subject Shares

Schedule B – Form of Written Consent

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Securityholders

The Securityholders, jointly and severally, represent and warrant to Aastra and
Mitel (and acknowledge that Aastra and Mitel are relying on these
representations and warranties in entering into the transactions contemplated
hereby and by the Arrangement Agreement) the matters set out below:

 

  (a) The Securityholders have the corporate or organizational power to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Securityholders and constitutes a valid and binding obligation of the
Securityholders enforceable against them in accordance with its terms, subject
to bankruptcy, insolvency and other Laws affecting the enforcement of creditors’
rights generally and subject to the qualification that equitable remedies may
only be granted in the discretion of a court of competent jurisdiction.;

 

  (b)

The Mitel Shares as set forth in Schedule A represent all the Mitel Shares or
securities exercisable or convertible into or exchangeable for Mitel Shares

 

- 3 -



--------------------------------------------------------------------------------

  (“Convertible Securities”) held of record or beneficially owned, directly or
indirectly, or controlled or directed by the Securityholders. Other than the
securities set forth in Schedule A, neither the Securityholders nor any of their
Affiliates owns of record or beneficially, or exercises control or direction
over, directly or indirectly, or has any agreement or option, or right or
privilege (whether by Law, pre-emptive or contractual) capable of becoming an
agreement or option, for the purchase or acquisition by the Securityholders or
any of their Affiliates or transfer to the Securityholders or any of their
Affiliates of additional Mitel Shares or Convertible Securities;

 

  (c) The Securityholders are, and will continue to be until the Effective Time,
the sole beneficial owners of the Subject Shares, with good title thereto, free
and clear of all encumbrances, liens, restrictions (other than resale, vesting
or other similar restrictions), charges, claims and rights of others;

 

  (d) The Securityholders have the sole right to sell and vote or direct the
sale and voting of the Subject Shares;

 

  (e) No Person has any agreement or option, or any right or privilege (whether
by Laws, pre-emptive or contractual) capable of becoming an agreement or option,
for the purchase, acquisition or transfer of any of the Subject Shares or any
interest therein or right thereto;

 

  (f) None of the Subject Shares is subject to any power of attorney, proxy,
voting trust, vote pooling or other agreement with respect to the right to vote
the Subject Shares, call meetings of any of Mitel’s securityholders or give
shareholder consents or approvals of any kind, other than as set out in the
Shareholders Agreement dated as of April 27, 2010 between, among others, Mitel
and Dr. Matthews;

 

  (g) None of the execution and delivery by the Securityholders of this
Agreement or the completion of the transactions contemplated hereby or the
compliance by the Securityholders with the Securityholders’ obligations
hereunder will violate, contravene, result in any breach of, or be in conflict
with, or constitute a default under, or create a state of facts which after
notice or lapse of time or both would constitute a default under, any term or
provision of: (i) any constating or governing documents, by-laws or resolutions
of the Securityholders; (ii) any Contract to which the Securityholders are a
party or by which the Securityholders or any of the property or assets of the
Securityholders are bound; (iii) any judgment, decree, order or award of any
Governmental Entity; or (iv) subject to receipt of any Regulatory Approvals as
contemplated in the Arrangement Agreement, any applicable Laws;

 

  (h)

No consent, waiver, approval, authorization, order, exemption, registration,
licence or declaration of or by, or filing with, or notification to any
Governmental Entity which has not been made or obtained is required to be made
or obtained by the Securityholders in connection with the execution and delivery
by the Securityholders and enforcement against the Securityholders of this
Agreement or

 

- 4 -



--------------------------------------------------------------------------------

  the consummation of any transactions provided for herein other than any
filings under insider or early warning requirements of applicable securities
laws (provided that the Securityholders make no representations or warranties
with respect to the consents, waivers, approvals, authorizations or declarations
of or by, or filings with, or notices to any Governmental Entities or other
third parties on the part of Aastra or Mitel necessary for the consummation of
the transactions contemplated by the Arrangement Agreement); and

 

  (i) There is no private or governmental action, suit, claim, arbitration,
investigation or other proceeding in progress or pending before any Governmental
Entity, or, to the knowledge of the Securityholders, threatened against the
Securityholders or any of their Affiliates or any of their directors or officers
(in their capacities as such) that, individually or in the aggregate, could
adversely affect in any manner the Securityholders’ ability to enter into this
Agreement or perform their obligations hereunder or the title of the
Securityholders to any of the Subject Shares. There is no judgment, decree or
order against the Securityholders or any of their Affiliates or any of their
directors or officers (in their capacities as such) that could prevent, enjoin,
alter, delay or adversely affect in any manner the ability of the
Securityholders to enter into this Agreement, to perform their obligations under
this Agreement or the title of the Securityholders to any of the Subject Shares.

 

2.2 Representations and Warranties of Aastra

Aastra represents and warrants to the Securityholders (and acknowledges that the
Securityholders are relying on these representations and warranties in
completing the transactions contemplated hereby and by the Arrangement
Agreement) that Aastra is a corporation duly incorporated and validly existing
under the laws of the Canada and has all necessary corporate power, authority
and capacity to enter into this Agreement and to carry out its obligations under
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate action on the part of Aastra. This
Agreement constitutes a valid and binding obligation of Aastra enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency and
other Laws affecting the enforcement of creditors’ rights generally and subject
to the qualification that equitable remedies may only be granted in the
discretion of a court of competent jurisdiction.

 

2.3 Representations and Warranties of Mitel

Mitel represents and warrants to the Securityholders (and acknowledges that the
Securityholders are relying on these representations and warranties in
completing the transactions contemplated hereby and by the Arrangement
Agreement) that Mitel is a corporation duly incorporated and validly existing
under the laws of the Canada and has all necessary corporate power, authority
and capacity to enter into this Agreement and to carry out its obligations under
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate action on the part of Mitel. This
Agreement constitutes a valid and binding obligation of Mitel enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency and
other Laws affecting the enforcement of creditors’ rights generally and subject
to the qualification that equitable remedies may only be granted in the
discretion of a court of competent jurisdiction.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 3

COVENANTS

 

3.1 Covenants of the Securityholders

 

  (a) The Securityholders hereby irrevocably and unconditionally covenant with
Aastra and Mitel that from the date of this Agreement until the termination of
this Agreement in accordance with its terms (the “Expiry Time”), the
Securityholders shall not (A) sell, transfer, gift, assign, convey, pledge,
hypothecate, encumber, option, grant a security interest in or otherwise dispose
of any right or interest in (including by way of deposit or tender under any
take-over bid) (any such event, a “Transfer”) any of the Subject Shares, or
enter into any agreement, arrangement or understanding in connection therewith
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise), without having first obtained the prior written
consent of Aastra and Mitel, provided that the Securityholders may Transfer any
of the Subject Shares to an entity controlled by them without such consent as
long as the transferee assumes all of the obligations of the Securityholders
hereunder in respect of the Subject Shares so transferred, or (B) other than as
set forth herein, grant any proxies or powers of attorney, deposit any Subject
Shares into a voting trust, in any way transfer any of the voting rights
associated with any of the Subject Shares other than to an entity controlled by
them, provided that such entity agrees to abide by the terms of this Agreement,
or enter into a voting agreement, understanding or arrangement with respect to
the right to vote the Subject Shares, call meetings of Mitel Shareholders or
give shareholder consents or approvals of any kind with respect to any Subject
Shares

 

  (b) The Securityholders hereby covenant, undertake and agree from time to time
until the Expiry Time to vote (or cause to be voted) all the Subject Shares, at
any meeting of any of holders of Mitel Shares at which the Securityholders are
entitled to vote and in any action by written consent of the holders of Mitel
Shares (including, without limitation, a consent addressed to the TSX and NASDAQ
confirming that such holders are in favour of the Arrangement and the issuance
of the Consideration Shares and Option Shares, which consent shall be
substantially in the form attached as Schedule B hereto, with such changes as
may be required by the TSX or NASDAQ):

 

  (i) in favour of the approval, consent, ratification and adoption of the
Arrangement and the transactions contemplated by the Arrangement Agreement (and
any actions required for the consummation of the transactions contemplated by
the Arrangement Agreement, including the issuance of the Consideration Shares
and the Option Shares in connection therewith); and

 

- 6 -



--------------------------------------------------------------------------------

  (ii) against (A) any merger, reorganization, consolidation, amalgamation,
arrangement, business combination, share issuance (other than the Consideration
Shares and Option Shares), or share exchange, liquidation, dissolution,
recapitalization, or similar transaction involving Mitel; (B) any sale, lease or
transfer of any significant part of the assets of Mitel; (C) any Acquisition
Proposal; (D) any material change in the capitalization of Mitel (other than in
connection with the issuance of the Consideration Shares and Option Shares) or
the corporate structure or constating documents of Mitel; (E) any action that
would reasonably be expected to impede, delay, interfere with, or discourage the
transactions contemplated by the Arrangement Agreement; and (F) any action that
is intended to result in a Mitel Material Adverse Effect.

In connection with the foregoing, subject to this Section 3.1(b), the
Securityholders hereby irrevocably and unconditionally agree, upon the request
of Mitel or Aastra, to (A) deposit an irrevocable proxy, duly completed and
executed in respect of all of the Subject Shares at least 10 days prior to any
meeting of the holders of Mitel Shares to consider any of the matters identified
in paragraph (i) of this Section 3.1(b), voting all such Subject Shares in
favour of the applicable matter(s), and (B) deliver to Mitel or Aastra, as
applicable, an irrevocable written consent, duly completed and executed in
respect of all of the Subject Shares within 10 days of any request by Mitel or
Aastra to provide such written consent in support of any of the matters
identified in paragraph (i) of this Section 3.1(b) (including, without
limitation, a consent addressed to the TSX and NASDAQ confirming that such
holder is in favour of the Arrangement and the issuance of the Consideration
Shares and Option Shares, which consent shall be substantially in the form
attached as Schedule B hereto, with such changes as may be required by the TSX
or NASDAQ). The Securityholders hereby irrevocably and unconditionally agree
that neither it nor any person on its behalf will take any action to withdraw,
amend or invalidate any proxy or consent deposited by the Securityholders
pursuant to this Agreement notwithstanding any statutory or other rights which
the Securityholders might have unless this Agreement is terminated in accordance
with Section 4.1.

 

  (c) The Securityholders hereby covenant, undertake and agree until the date
that is 180 days following the Effective Date (the “Lock-Up Period”), the
Securityholders will not, without the prior written consent of Aastra,

 

  (i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, 18,144,786 of the Subject Shares (the “Locked-Up Securities”);

 

  (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Locked-Up
Securities, whether any such transaction is to be settled by delivery of Mitel
Shares or such other securities, in cash or otherwise; or

 

  (iii) publicly announce an intention to effect any transaction specified in
clause (i) or (ii).

 

- 7 -



--------------------------------------------------------------------------------

The Securityholders hereby authorize Mitel and its transfer agent, during the
Lock-Up Period, to decline the transfer of, or to note stop transfer
restrictions on the stock register and other records relating to the Locked-Up
Securities of which the Securityholders are the registered holder, and, with
respect to Locked-Up Securities of which the Securityholders are the beneficial
owner but not the registered holder, the Securityholders hereby agree to cause
such registered holder to authorize Mitel and its transfer agent, during the
Lock-Up Period, to decline the transfer of or to note stop transfer restrictions
on the stock register and other records relating to such Locked-Up Securities.
Notwithstanding the foregoing, if any other party is released, in full or in
part, from the lock-up restrictions of any similar voting support agreement
related to the transactions contemplated by the Arrangement Agreement, then the
Securityholders shall be released in the same manner from the restrictions of
this Agreement (i.e., in the case where shares of such individual or entity are
released from lock-up restrictions, the same percentage of shares held by the
Securityholders shall be released from the restrictions of this Agreement on the
same terms).

 

  (d) The Securityholders agree that, until the Expiry Time, neither the
Securityholders nor any of their Representatives will, directly or indirectly:
(A) solicit, initiate, encourage or otherwise facilitate (including by way of
entering into any agreement, arrangement or understanding) inquiries,
submissions of proposals or offers from, or provide information to, any other
person, entity or group (other than Aastra or Mitel) relating to any Acquisition
Proposal or potential Acquisition Proposal, (B) participate in any discussions
or negotiations regarding any Acquisition Proposal, or (C) accept or enter into,
or publicly propose to accept or enter into, any letter of intent, agreement,
arrangement or understanding related to any Acquisition Proposal. Nothing
hereunder shall prevent any shareholder, director or officer of the
Securityholders who is a director or officer of Mitel from doing any act or
thing that such director or officer is properly obligated to do in such
capacity.

 

  (e) The Securityholders hereby agree to:

 

  (i) immediately cease and cause to be terminated any and all solicitations,
encouragements, existing discussions and negotiations, if any, with any person
or group or any agent or representative of such person or group before the date
of this Agreement with respect to any Acquisition Proposal or potential
Acquisition Proposal; and

 

  (ii)

immediately (and in any event within 24 hours following receipt) notify Mitel of
any Acquisition Proposal or inquiry in respect of a potential Acquisition
Proposal of which the Securityholders or, to the knowledge of the
Securityholders, any of the shareholders, directors or officers of the
Securityholders becomes aware. Such notification shall be made orally and in
writing and shall include the identity of the person making such

 

- 8 -



--------------------------------------------------------------------------------

  Acquisition Proposal or inquiry, a description of the material terms and
conditions thereof, together with a copy of all documentation relating to such
Acquisition Proposal or inquiry.

 

  (f) The Securityholders hereby irrevocably waive any rights of appraisal or
rights of dissent that the Securityholders may have arising from the
transactions contemplated by the Arrangement Agreement.

 

  (g) The Securityholders hereby agree, until the Expiry Time, to not make any
statements which may reasonably be construed as being against the transactions
contemplated by the Arrangement Agreement or any aspect thereof and to not
bring, or threaten to bring, any suit or proceeding for the purpose of, or which
has the effect of, directly or indirectly, stopping, preventing, impeding,
delaying or varying such transactions or any aspect thereof.

 

  (h) The Securityholders agree to promptly notify Aastra and Mitel of any
acquisitions by the Securityholders or any of its respective Affiliates of any
Mitel Shares after the date hereof. Any such securities shall be subject to the
terms of this Agreement as though they were Subject Shares owned by the
Securityholders on the date hereof.

 

  (i) The Securityholders agree that, until the Expiry Time, it will not
(i) exercise any securityholder rights or remedies available at common law or
pursuant to applicable securities legislation; or (ii) take any other action of
any kind, in each case which might reasonably be regarded as likely to reduce
the success of, or delay or interfere with the completion of, the transactions
contemplated by the Arrangement Agreement.

 

  (j) The Securityholders hereby irrevocably consent to:

 

  (i) details of this Agreement being set out in any information circular and
court documents produced by Aastra, Mitel or any of their respective Affiliates
in connection with the transactions contemplated by this Agreement and the
Arrangement Agreement;

 

  (ii) this Agreement being made publicly available, including by filing on
SEDAR.

 

  (k) Except as required by applicable Law or applicable stock exchange
requirements, the Securityholders shall not make any public announcement or
statement with respect to the transactions contemplated herein or pursuant to
the Arrangement Agreement without the prior written approval of Mitel.

ARTICLE 4

GENERAL

 

4.1 Termination

This Agreement shall terminate and be of no further force or effect only upon
the earliest of:

 

  (a) the written agreement of Aastra, Mitel and each Securityholder;

 

- 9 -



--------------------------------------------------------------------------------

  (b) the termination of the Arrangement Agreement in accordance with its terms
or the amendment of the Arrangement Agreement in any manner that the
Securityholders determine, in the exercise of their sole discretion, would
reasonably be expected to have an adverse effect on their rights or interests in
the Mitel Shares;

 

  (c) the Effective Time; or

 

  (d) the Outside Date.

 

4.2 Time of the Essence

Any date, time or period referred to in this Agreement shall be of the essence,
except to the extent to which the Securityholders, Aastra and Mitel agree in
writing to vary any date, time or period, in which event the varied date, time
or period shall be of the essence.

 

4.3 Equitable Relief

The parties agree that irreparable harm will occur for which money damages will
not be an adequate remedy at Law in the event that any of the provisions of this
Agreement are not performed by the Securityholders in accordance with their
terms or are otherwise breached. It is accordingly agreed that Aastra and Mitel
shall be entitled to an injunction or injunctions and other equitable relief to
prevent breaches or threatened breaches of the provisions of this Agreement by
the Securityholders and shall be entitled to obtain specific performance by the
Securityholders of any such provisions. The Securityholders hereby agree not to
seek the posting of any security bond or other assurance in respect of such
injunctive or other equitable relief. Such remedies will not be the exclusive
remedies for any breach of this Agreement and will be in addition to all other
remedies available at Law or equity.

 

4.4 Fiduciary Duties

Aastra and Mitel acknowledge that the Securityholders are not making any
agreement or understanding herein in any capacity other than in their capacity
as securityholders of Mitel. Nothing herein shall restrict the Securityholders
from taking in good faith any actions necessary to discharge such
securityholders’ fiduciary duties as a director or officer of Mitel.

 

4.5 Waiver; Amendment

Each party hereto agrees and confirms that any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Securityholders, Aastra and Mitel or
in the case of a waiver, by the party against whom the waiver is to be effective
and no failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise.

 

- 10 -



--------------------------------------------------------------------------------

4.6 Entire Agreement

This Agreement constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings among the parties with respect thereto.

 

4.7 Notices

Any notice, consent or approval required or permitted to be given in connection
with this Agreement (in this Section referred to as a “Notice”) shall be in
writing and shall be sufficiently given if delivered (whether in person, by
courier service or other personal method of delivery), or if transmitted by
facsimile or e-mail:

 

  (a) if to Mitel:

Mitel Networks Corporation

350 Legget Drive

Kanata, ON, Canada K2K 2W7

 

Attention:    Steve Spooner Facsimile:    (613) 592-7807 Email:   
steve_spooner@mitel.com

with a copy (which shall not constitute notice) to:

Osler, Hoskin & Harcourt LLP

1 First Canadian Place, Suite 6600

Toronto, Ontario M5X 1B8

 

Attention:    Craig Wright and Jeremy Fraiberg Facsimile:    (416) 862-6666
Email:    cwright@osler.com and jfraiberg@osler.com

 

  (b) if to Aastra:

Aastra Technologies Limited

155 Snow Boulevard

Concord, Ontario, Canada L4K 4N9

 

Attention:    Francis Shen Facsimile:    (905) 760-4238 Email:   
fshen@aastra.com

with a copy (which shall not constitute notice) to:

McCarthy Tétrault LLP

Suite 5300, TD Bank Tower

Box 48, 66 Wellington Street West

Toronto ON M5K 1E6

 

- 11 -



--------------------------------------------------------------------------------

Attention:    Gary Girvan and George Takach Facsimile:    (416) 868-0673 Email:
   ggirvan@mccarthy.ca and gtakach@mccarthy.ca

 

  (c) if to the Securityholder:

One Letterman Drive

Building C—Suite 410

San Francisco, California 94129

Attention: Ben Ball

Facsimile: (415) 418-2900

E-mail: ball@franciscopartners.com

With a copy to:

Shearman & Sterling LLP

Four Ebarcadero Center

San Francisco, California 94111-5994

Attention: Michael J. Kennedy

Facsimile: (415) 616-1100

E-mail: mkennedy@shearman.com

Any Notice delivered or transmitted to a party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a Business Day prior to 5:00
p.m. local time in the place of delivery or receipt. If the Notice is delivered
or transmitted after 5:00 p.m. local time or if the day is not a Business Day,
then the Notice shall be deemed to have been given and received on the next
Business Day.

Either party hereto may, from time to time, change its address by giving Notice
to the other parties in accordance with the provisions of this Section 4.7.

 

4.8 Severability

If, in any jurisdiction, any provision of this Agreement or its application to
any party or circumstance is restricted, prohibited or unenforceable, such
provision shall, as to such jurisdiction, be ineffective only to the extent of
such restriction, prohibition or unenforceability without invalidating the
remaining provisions of this Agreement and without affecting the validity or
enforceability of such provision in any other jurisdiction or without affecting
its application to other parties or circumstances. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the terms of this Agreement remain as
originally contemplated to the fullest extent possible.

 

- 12 -



--------------------------------------------------------------------------------

4.9 Successors and Assigns

The provisions of this Agreement shall be binding upon and enure to the benefit
of the parties hereto and their respective successors, permitted assigns and
legal personal representatives, provided that no party may assign, delegate or
otherwise transfer any of its rights, interests or obligations under this
Agreement without the prior written consent of the other parties hereto, except
that Aastra may assign, delegate or otherwise transfer any of its rights,
interests or obligations under this Agreement to an Affiliate without reducing
its own obligations hereunder without the consent of the Securityholders.

 

4.10 Expenses

Each party shall pay all costs and expenses (including the fees and
disbursements of legal counsel and other advisers) it incurs in connection with
the negotiation, preparation and execution of this Agreement and the
transactions contemplated by this Agreement.

 

4.11 Independent Legal Advice

The Securityholders acknowledge that they have been afforded the opportunity to
obtain independent legal advice and confirm by the execution of this Agreement
that they have either done so or waived its right to do so in connection with
the entering into of this Agreement.

 

4.12 Further Assurances

The parties hereto shall, with reasonable diligence, do all things and provide
all such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each party shall provide such further
documents or instruments required by the other party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions, whether before or after the Effective Time.

 

4.13 Execution and Delivery

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The Parties shall be entitled to rely upon delivery of an
executed facsimile or similar executed electronic copy of this Agreement, and
such facsimile or similar executed electronic copy shall be legally effective to
create a valid and binding agreement between the Parties.

[Signature page follows.]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS OF WHICH the parties have executed this Agreement.

 

AASTRA TECHNOLOGIES LIMITED By:  

/s/ Anthony Shen

  Name:   Anthony Shen   Title:   Co-Chief Executive Officer MITEL NETWORKS
CORPORATION By:  

/s/ Steve Spooner

  Name:   Steve Spooner   Title:   Chief Financial Officer ARSENAL HOLDCO I,
S.A.R.L. By:  

/s/ Benjamin Ball

  Name:   Benjamin Ball   Title:   Partner ARSENAL HOLDCO II, S.A.R.L. By:  

/s/ Benjamin Ball

  Name:   Benjamin Ball   Title:   Partner

 

- 14 -



--------------------------------------------------------------------------------

SCHEDULE “A”

 

Registered Owner

  

Beneficial Owner

   Mitel Shares  

Arsenal Holdco I, S.A.R.L.

  

Arsenal Holdco I, S.A.R.L.

     14,508,268   

Arsenal Holdco II, S.A.R.L.

  

Arsenal Holdco II, S.A.R.L.

     5,589,278   

 

A-1



--------------------------------------------------------------------------------

SCHEDULE “B”

FORM OF WRITTEN CONSENT

(see attached)



--------------------------------------------------------------------------------

WRITTEN CONSENT

 

TO:   

TORONTO STOCK EXCHANGE

 

NASDAQ GLOBAL MARKET

FROM:   

KANATA RESEARCH PARK CORPORATION

 

ARSENAL HOLDCO I S.A.R.L.

 

ARSENAL HOLDCO II S.A.R.L.

WHEREAS Kanata Research Park Corporation (“Kanata”) beneficially owns 12,080,610
common shares of Mitel Networks Corporation (“Mitel”) as of the date hereof,
representing voting ownership of approximately 22.4% of the outstanding Mitel
common shares (“Mitel Shares”);

AND WHEREAS Arsenal Holdco I S.A.R.L. (“Arsenal I”) and Arsenal Holdco II
S.A.R.L. (“Arsenal II”, and together with Arsenal I, “Arsenal”) collectively
beneficially own 20,097,546 Mitel Shares as of the date hereof, representing
voting ownership of approximately 37.3% of the outstanding Mitel Shares, and
together with Kanata, 59.7% of the outstanding Mitel Shares;

AND WHEREAS on November 10, 2013, Mitel entered into an arrangement agreement
with Aastra Technologies Limited (“Aastra”) pursuant to which Mitel has agreed
to acquire all of the outstanding common shares of Aastra by way of an
arrangement under the Canada Business Corporations Act (the “Arrangement”) for
consideration consisting of cash and Mitel Shares;

AND WHEREAS Mitel expects to issue up to approximately — million Mitel Shares in
connection with the Arrangement, representing approximately —% of the total
number of outstanding Mitel Shares as of the date hereof, consisting of:
(i) approximately — million Mitel Shares to be issued to Aastra shareholders;
and (ii) up to approximately — Mitel Shares to be issued upon exercise of
replacement options to be issued to holders of Aastra options in exchange for
such options;

AND WHEREAS upon completion of the Arrangement: (i) Kanata will have voting
ownership of approximately 12.8% of the outstanding Mitel Shares; (ii) Arsenal
will have voting ownership of approximately 21.3% of the outstanding Mitel
Shares; (iii) Mitel shareholders, other than Kanata and Arsenal, will hold
approximately 22.9% of the outstanding Mitel Shares; and (iv) former Aastra
shareholders will hold approximately 43% of the outstanding Mitel Shares;

AND WHEREAS each of Kanata, Arsenal I and Arsenal II acknowledge that the
Arrangement will likely be completed during the first quarter of 2014 and, in
any event, no later than March 14, 2014;



--------------------------------------------------------------------------------

AND WHEREAS each of Kanata, Arsenal I and Arsenal II are familiar with the terms
of the Arrangement;

AND WHEREAS as the number of Mitel Shares to be issued in connection with the
Arrangement (the “Mitel Share Issuance”) exceeds 25% of the total number of
outstanding Mitel Shares, the Mitel Share Issuance requires the approval of
Mitel shareholders under section 611(c) of the TSX Company Manual;

AND WHEREAS as the Mitel Shares Issuance exceeds 20% of the total number of
outstanding Mitel Shares, the Mitel Share Issuance requires the approval of
Mitel shareholders under Rule 5635(a)(1)(A) of the NASDAQ Stock Market Rules
(the “NASDAQ Rules”), absent the availability of an exemption therefrom;

AND WHEREAS this Notice is being submitted to the TSX under section 604(d) of
the TSX Company Manual and under Rule 5635(e)(4) of the NASDAQ Rules as written
evidence of the required shareholder approval of the Mitel Share Issuance;

NOW THEREFORE each of Kanata, Arsenal I and Arsenal II confirms that it is in
favour of the Arrangement and irrevocably consents to the Mitel Share Issuance.

[The remainder of this page is left blank intentionally]

 

- 2 -



--------------------------------------------------------------------------------

DATED this     day of November, 2013.

 

KANATA RESEARCH PARK CORPORATION by:  

 

  Name:   Title: ARSENAL HOLDCO I S.A.R.L. by:  

 

  Name:   Title: ARSENAL HOLDCO II S.A.R.L. by:  

 

  Name:   Title:

 

- 3 -